department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list legend taxpayer a irab financial_institution c company d limited_partnership e company f unitg amount amount dear this is in response to your request dated april14 as supplemented by correspondence dated may july and september and in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of her ownership_interest interest in limited_partnership e from ira b taxpayer a asserts that her failure to accomplish a rollover of this same investment within the 60-day period prescribed by sec_408 of the code was due to the improper management of her financial affairs by company d taxpayer a maintained ira b under sec_408 of the code with financial_institution c on date taxpayer a entered into a subscription agreement to purchase unit g of limited_partnership e through ira b at a purchase_price of amount taxpayer a's investment was in the form of a limited_partner limited_partnership e is a limited_partnership equity fund owned by company f between august and october taxpayer a made five separate investments of ira b assets totaling amount in limited_partnership e in financial_institution c determined that certain illiquid assets including limited_partnership e would no longer be eligible to be held in an ira maintained with financial_institution c including ira b as was the policy at that time between financial_institution c and financial advisors of its clients on both april and date financial_institution c sent letters to taxpayer a's financial advisor company d stating that her investment in limited_partnership e would be removed from ira b for unexplained reasons company d failed to notify taxpayer a that ira b was no longer eligible to hold her investment in limited_partnership e and that such investment would be subject_to income inclusion if not rolled over within days after it was removed from ira b when financial_institution c removed the investment from ira bon date it did not sell the investment nor did it send funds to taxpayer a taxpayer a's interest in limited_partnership e was deposited into a non-ira account with financial_institution c and has not been used for any purpose taxpayer a was not aware of the taxable_distribution until she received form_1 099-r in consequently taxpayer a missed her rollover deadline the ruling_request is accompanied by a letter from company d in which it admits that it failed to alert taxpayer a that her interest in limited_partnership e would be distributed from ira band had to be deposited into another ira within days or be subject_to income inclusion based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to taxpayer a's interest in limited_partnership e which was distributed from ira bon date sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of her interest in limited_partnership e which was distributed from ira b was due to the failure of company d to notify her in accordance with the existing financial_institution c policy that her interest in limited_partnership e could no longer be held in ira b and would be distributed therefrom therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of taxpayer a's interest in limited_partnership e from ira b taxpayer a is granted a period i of days from the issuance of this letter_ruling to transfer her interest in limited_partnership e into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of taxpayer a's interest in limited_partnership e will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at sincerely yours manager employee_plans technical group
